UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2001 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [X] As of March 31, 2002, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Table of Contents Page CondensedBalance Sheets as of September 30, 2001 3 Condensed Statementsof Operations for the three and nine months ended September 30, 2001 and 2000 4 Condensed Statements of Cash Flows for the nine months ended September 30, 2001 and 2000 5 Notes to Condensed Financial Statements 6-9 2 Worlds.com, Inc.Balance Sheets (Unaudited)As of September 30, 2001 Current Assets Cash and cash equivalents $ 26,478 Accounts recievable 28,209 Prepaid Expenses 30,525 Inventory 52,727 Total Current Assets 137,939 Property, equipment software devnet of accumulated depreciation 1,195,837 TOTAL ASSETS $ 1,333,776 Current Liabilities Accounts payable 1,145,796 Accrued expenses 623,534 Deferred Revenue 698,887 Current maturities notes payable 2,173,304 Total Current Liabilities 4,641,521 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (23,488,291 ) $ Total stockholders deficit (3,307,745 ) Total Liabilities and stockholders deficit $ 1,333,776 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc.Statements of Operations (Unaudited) For the three and nine months ended September 30, 2001 and 2000 Nine months ended September 30, Three months ended September 30, 2001 2000 2001 2000 Revenues Revenue $ 587,560 $ 918,710 $ 57,013 $ 404,946 Revenue from terminated K 834,722 - - - Total 1,422,282 918,710 57,013 404,946 Cost and Expenses Cost of Revenue 224,675 339,713 1,438 127,401 Selling General & Admin 2,024,821 6,851,421 51,750 2,032,432 Operating income (loss) (827,214 ) (6,272,424 ) 3,826 (1,754,887 ) Other Income Expense Interest Income 6,061 83,045 8 14,992 Interest Expense 863,696 130,260 38,461 44,487 Offering Expense 208,880 - - - Net Loss $ (1,893,729 ) $ (6,319,639 ) $ (34,627 ) $ (1,784,382 ) The accompanying notes are an integral part of these financial statements. 4 Worlds.Com, Inc. Statements of Cash Flows (Unaudited)For six months ended January through September 2001 2001 2000 Cash flows from operating activities Net Income/(loss) $ (1,893,729 ) $ (6,319,639 ) Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort 185,989 994,284 Accretion of deferred revenue (774,639 ) - Consulting expense related to the issuance of stock options 165,000 172,695 Interest expense on beneficial conversion feature in private placement 746,381 - Placement fee and bonus expense paid with convertible notes 95,000 - Changes in operating assets and liabilities Accounts receivable 205,398 (6,331 ) Prepaid expenses and other current assets 232,732 (192,853 ) inventories 83,978 (54,852 ) Long term deposit - (25,000 ) accounts payable and accrued expenses (219,036 ) 853,662 Deferred revenue - 230,454 Loans Net cash used in operating activities (1,172,927 ) (4,347,580 ) Cash flows from investing activities Addition to software development costs (90,404 ) (496,055 ) Acquisition of property and equitpment - (106,830 ) Net cash used in investing activities (90,404 ) (602,885 ) Cash flows from financing activities Proceeds from sale of convertible notes 1,250,000 3,708,957 Proceeds from exercise of options - 135,500 Net Cash provided from financing activities 1,250,000 3,844,457 Net increase(decrease) in cash (13,332 ) (1,106,008 ) - Cash beginning of period 40,489 1,821,180 Cash end of period $ 27,158 $ 715,172 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Nine Months Ended September 30, 2001 NOTE 1 –
